EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement on FormS-8 (No.333-122490) of Pennsylvania Commerce Bancorp, Inc. of our report dated June 25, 2007 relating to the financial statements of the Commerce Bank/Harrisburg Retirement Savings Plan included in this annual report on Form 11-K for the year ended December31, 2006. /s/ BEARD MILLER COMPANY LLP Beard Miller Company LLP Harrisburg, Pennsylvania June25, 2007
